Owen, J.
(concurring in the result). Conceding, as is assumed in the opinion of the court, the validity of the order of the railroad commission making it the duty of the city of Milwaukee to bring about a change in the grade of the street to enable the separation of thé crossing, I cannot agree that the taking was for railroad purposes. It is my conception that there can be no taking for railroad purposes except for the actual construction, operation, and maintenance of a railroad or to enable the railroad company to discharge some legal duty imposed upon it. At least no decided case in this state indicates that there can be a taking for railroad purposes under any other circumstances. That a taking of property to enable the construction, operation, or maintenance of a railroad is a taking for railroad purposes, will be conceded at once. In order to hold that a taking which is not essential or convenient for the construction, operation, or maintenance of the road constitutes a taking for railroad purposes it is necessary, it seems to me, that the taking be in the performance, by the railroad company of some legal-duty imposed upon it.
There are a number of decisions in this state, some of which are cited in the opinion of the court, holding a taking to be for railroad purposes although, obviously, the taking was not for the purpose of enabling the construction, operation, or maintenance of the railroad. In all such cases, *89however, it was found that the taking was for the purpose of enabling the railroad company to discharge a duty imposed upon it by law. Perhaps a brief reference to those cases will serve to illustrate the principle I have in mind. First in order is the case of Buchner v. C., M. & N. W. R. Co., which was twice before this court and will be found reported, first in 56 Wis. 403, 14 N. W. 273, and, second, 60 Wis. 264, 19 N. W. 56. In that case the railroad company in the original construction of its road crossed a highway. Under the provisions of sec. 1836, if indeed not by the common law, it was the duty of the railroad company to restore the highway to its original state of usefulness. Where the railroad crossed the highway the track was depressed a number of feet below the surface. In order to restore the highway to its original state of usefulness it was necessary to cut down the grade of the highway in front of Buchner’s property. He claimed damages for the taking of his land from the highway. The question involved was whether the taking was for a railroad or a highway purpose. If for a railroad purpose, then it was in the nature of an original taking for which the plaintiff had not been compensated when the property was taken for highway purposes, entitling him to damages. The opinion of the court, on both appeals, held that the taking was for a railroad purpose.
A careful reading of the opinions in that case, and especially that of Justice Cassoday in the 60th Wisconsin, can leave little doubt that the taking was held to be for a railroad purpose because of the legal duty devolving upon the railroad company to restore the highway to its original condition.
The railroad company secured its authority to build the railroad from the state. The state granted to it the right to cross all highways, but, as a condition, required that it restore such highways to their original state of usefulness. *90This was an essential part of the construction of the railroad. In order to complete the construction of the road it was necessary not only to grade the roadbed and lay the track, but to restore all highways crossed by it to their original state of usefulness. This was something that it was required to do in order to exercise the right of building the road at all, which right was conferred upon it by law. The idea that the duty imposed by law upon the railroad company to restore the highway to its original state of usefulness was the element which made the taking one for railroad purposes, permeates the opinion in the 60th Wisconsin, as a few excerpts therefrom will abundantly disclose. On page 273 of the opinion it is said:
“A railway company gets its life and authority from the statute, and only for the purposes named in the statute. Such a company has no vicarious power to act for and in behalf of the supervisors in changing the grade of a street, under the highway laws of the state. Whatever right it may have in that regard is imposed upon it as a condition of constructing its railroad. Its right to take private property-for its use is only by virtue of its chartered rights, and then only for the purposes therein designated.”
And on page 276-:
“No one would, we apprehend, claim that the clause of the statute requiring condemnation and compensation does not apply when the railroad is constructed ‘along or upon a highway,^ nor to so much of the street occupied by the railroad in crossing a highway. So it seems to us that it applies to that portion of the highway which the railway company, as a condition of constructing its railroad across, along, or upon a highway, is required to restore to its former condition of usefulness,'and thereafter to maintain in that condition.”
And on page 277:
“The liability of the company is not limited to its absolute physical necessities, but is measured by its imperative legal necessities.”
*91We will end our consideration of the Buchner Case by simply saying that the taking of property in a highway in order to conform the grade of the highway with that of the roadbed of the railroad company which crosses the highway is not, obviously, a talcing' to enable the company to construct, operate, or maintain its railroad. It is a taking made necessary to restore and maintain the highway as a course of travel. Because the duty of so restoring the highway to its original condition was imposed upon the railroad company, such restoration became a railroad undertaking, a part of the construction of the road as much as the grading of the roadbed or the laying of its rails, and property taken therefor was taken for a railroad purpose.
The subsequent cases of Shealy v. C., M. & N. R. Co. 72 Wis. 471, 40 N. W. 145, and S. C. 77 Wis. 653, 46 N. W. 887, but follow the rule of the Buchner Case. The cases of Pabst B. Co. v. Milwaukee, 157 Wis. 158, 147 N. W. 46, and Eisler v. C., M. & St. P. R. Co. 163 Wis. 86, 157 N. W. 534, are relied on in the opinion of the court in support of the proposition, which dominates the opinion, that the “taking, for grade-separation purposes is always a railroad talcing.” If those cases establish that proposition, then it must be conceded that the opinion of the court is well grounded. However, I do not so understand them. The consideration which induced the court to hold in those cases that the takings there in question were takings for railroad purposes was the same consideration which prompted the decision in the Buchner Case, and that is that the law imposed upon the railroad company the burden of bringing about a separation of the crossings there involved. In those cases the separation was brought about pursuant to ordinances of the common council of the city of Milwaukee compelling the railroad companies to separate the crossings. These ordinances were enacted pursuant to a provision of the charter of the city of Milwaukee (Laws 1874, ch. 184, *92subch. IV, sec. 3, sub. 48) conferring upon the city council power “to require railroad companies to construct and maintain at their own expense such bridges, viaducts, tunnels, or other conveniences, at public railroad crossings, as the common council may deem necessary.” It was held in Superior v. Roemer, 154 Wis. 345, 141 N. W. 250, that similar language in the charter of the city of Superior not only laid the entire burden of bringing about the separation of grade crossings upon the railroad company, but also inhibited the city from contributing anything to the expense thereof, and the same ruling is made with reference to this provision in the charter of the city of Milwaukee in Application of Kaiser, 171 Wis. 40, 174 N. W. 714, 176 N. W. 781.
I think the decisions in the Pabst B. Co. and Eisler Cases were entirely right, but I do not think they are controlling here. As we have seen, the law applicable to the situation considered in those cases laid upon the railroad company the duty of accomplishing the grade separations. The law made it a railroad undertaking, the same as was that dealt with in the Buckner Case, and any property taken in the performance of such duty was necessarily taken for railroad purposes.
In this case the order of the railroad commission imposes upon the city the burden of bringing about the change of grade in the street in order to accomplish the separation of the crossings. Assuming, as is assumed in thé opinion of the court, that the statute authorizes the railroad commission to make this order, then it imposes upon the municipality the duty of accomplishing the change of grade in the street as much as though it were directly imposed by the statuté. As said in the opinion in Application of Kaiser, supra, the legislature has plenary power to bring about an elimination of dangerous grade crossings, and that in making provision therefor it may impose the entire expense U]3on the railroad company, or upon the municipality, or *93apportion it between the two. The law under which the railroad commission acted authorizes the commission to order a separation of dangerous grade crossings and to apportion the expense between the railroad company and the municipality. It is perhaps more accurate to say that the order here apportioned responsibility or duty rather than expense, and the duty imposed upon the municipality was to bring about a change in the grade of its street so as to consummate a safe crossing over the railroad tracks. Municipalities have inherent power to change the grades of their streets, and the order of the railroad commission laid upon the city of Milwaukee no duty which it did not have the power to perform. The change of grade in a street being a well-recognized and oft-exercised power of a municipality, I can see no reason for saying that, when that power is exercised to bring about a safe crossing over railroad tracks, the taking of property necessary therefor becomes a taking for railroad purposes, in the absence of any law imposing any duty in that respect upon railroad companies. Can it be said that if the legislature of this state, in its wisdom, laid the entire burden of bringing about the separation of grade crossings upon the municipalities, the change of grade by a municipality for the purpose of accomplishing such separation constitutes a taking of property for railroad purposes ? Such a contention, manifestly, would be absurd. Is it more logical to say that, where the legislature provides for an apportionment of burden and responsibility in bringing about the separation of grade crossings, the change of grade in the street by a municipality, where that burden and responsibility is placed upon the municipality, creates' a taking for railroad purposes ? Such logic necessarily leads to the conclusion that while the order 'made by the railroad commission in this case is a lawful order, nevertheless it has imposed upon the city of Milwaukee a burden which it has no power to carryout, because it cannot condemn property for railroad purposes. I think, therefore, there is neither logic *94nor authority for the proposition that the taking of property for grade-separation purposes is always a railroad taking, and in my opinion it cannot be held to be a railroad taking unless the taking is by the railroad company itself to enable it to comply with a legal duty imposed upon it.
If the idea which dominates the majority opinion is correct, then I should like to inquire why it is that in Application of Doss, 171 Wis. 52, 174 N. W. 718, a companion case to Application of Kaiser, supra, both of which are decided herewith, it was held that no liability existed upon the railroad company for the taking of property on the south side of Oklahoma avenue to bring about a separation of grade crossings, while in the Kaiser Case it was held that it was liable for property taken on the north side of Oklahoma avenue ?' If a railroad company is liable under all circumstances, without any reference to its legal responsibilities or duties, for property taken to bring about a change of grade in a street to consummate a separation of grade crossings, then why was not the railroad company liable for property taken situated in the town of Lake as well as for property taken situated in the city of Milwaukee? The diametrically opposite conclusions reached in those two cases were due entirely to the fact that the law then existing imposed the entire burden of bringing -about a separation of crossings in the city of Milwaukee upon the railroad company, while no such law could be found imposing similar responsibilities upon the railroad company for bringing about a separation of grades in towns. But if the dominating idea of the majority opinion in this case “that the taking for grade-separation purposes is always a railroad taking” is correct, then the railroad company should have been held liable for the taking on the town of Lake side of Oklahoma avenue as well as on the city of Milwaukee side. The decision in this case is utterly inconsistent, it seems to me, with the deci*95sions in those two cases. If the decision here is correct, then the decision in Application of Doss is wrong; and if the railroad company should be held liable for compensation in Application of Doss, it would have to be held so' liable in the absence of any statutory authority imposing liability upon it, and I feel quite safe in making the assertion that no’ such liability existed at common law.
It is my conclusion, therefore, that whether or not a taking for grade-separation purposes constitutes a railroad taking depends upon whether the law imposes upon the railroad company a legal duty to bring about the separation of crossings so that the taking is in the discharge of a railroad duty; and that where the law imposes upon the municipality the duty of bringing the street to an appropriate grade the undertaking is a municipal purpose and the taking necessary therefor is a municipal and not a railroad taking. In the Pabst B. Co. and Eisler Cases the law imposed upon the railroad company the entire burden of bringing about a separation of grade crossings, and any property taken in the accomplishment of such separations was taken for railroad purposes. The same is true in Application of Kaiser. But for the reason that no such duty was imposed upon the railroad company in Application of Doss, the taking was held not to be for a railroad purpose and no liability devolved upon the railroad company. It follows that, in my opinion, the taking here was a taking for a municipal purpose, and that, because a grade had never been established in the street in question, abutting property owners are entitled to no damages for the taking. Harrison v. Milwaukee Co. 51 Wis. 645, 8 N. W. 731; Drummond v. Eau Claire, 85 Wis. 556, 55 N. W. 1028; Colclough v. Milwaukee, 92 Wis. 182, 65 N. W. 1039; Walish v. Milwaukee, 95 Wis. 16, 69 N. W. 818; Dahlman v. Milwaukee, 131 Wis. 427, 439, 110 N. W. 479, 111 N. W. 675; Liermann v. Milwaukee, 132 Wis. *96628, 113 N. W. 65; Henry v. La Crosse, 165 Wis. 625, 162 N. W. 174.
As stated in the majority opinion, much reliance has been placed upon the Henry Case, supra. To my mind, that case is very much like the Pabst B. Co. Case, but treated in the opinion of this court from a different viewpoint. In that case as well as in the Pabst B. Co. Case an abutting property Owner brought suit against the city for damages resulting from a change of grade in the street. In the Pabst B. Co. Case it was decided that he was not entitled to damages because the taking was not a taking for railroad purposes. In the Henry Case the plaintiff was denied recovery because it was held that there had been no change in an established grade, a fact which it was necessary for him to prove in order to recover against the city. The action in the Henry Case being one against the city, and it being established that there was no change of grade, it followed that the city was not liable, and that ended the case. The question decided in the Pabst B. Co. Case was never reached or discussed in the Henry Case.
In my opinion the order in this case should be affirmed, but not upon the grounds stated in the majority opinion.